Citation Nr: 0825344	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-25 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral arm 
disability.

2.  Entitlement to service connection for a bilateral leg 
disability.

3.  Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served in the United States Army Reserve with a 
period of active duty service for training from July 27, 1996 
to August 9, 1996.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania, 
which, in pertinent part, denied entitlement to service 
connection for the above conditions.  

In January 2007 the veteran provided testimony at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing is of record.

The veteran's appeal was previously before the Board in July 
2007, when the Board granted entitlement to an increased 
disability evaluation of 40 percent, for the low back 
disability, and remanded the remaining issues in the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.

The veteran's October 2005 notice of disagreement also 
initiated an appeal with respect to the claim for entitlement 
to service connection for residuals of a head injury.  
Service connection for this condition was granted in a 
February 2008 rating decision.  As this constitutes a total 
grant of benefits on appeal, this issue is no longer before 
the Board.


FINDINGS OF FACT

1.  The veteran does not have an arm disability.

2.  The veteran does not have a leg disability other than 
service-connected sciatica secondary to a low back condition.

3.  The veteran does not have a hip disability.


CONCLUSIONS OF LAW

1.  A bilateral arm disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  A bilateral hip disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

3.  A bilateral leg disability, other than sciatica secondary 
to a service-connected lumbar spine condition, was neither 
incurred in nor aggravated by active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in November 2004, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate her claims for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that she was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated her status as a veteran.  She 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, in an August 2007 letter.  

In Pelegrini II, the Court held that VCAA notice should be 
given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA 
notice was provided after the initial adjudication of the 
claims, this timing deficiency was remedied by the issuance 
of VCAA notice followed by readjudication of the claims.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
claims were readjudicated in the February 2008 SSOC.  
Therefore, any timing deficiency has been remedied.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran.  
Information received from the National Personnel Records 
Center (NPRC) indicates that the veteran's service treatment 
records are not available.  Destruction of service medical 
records does not create a heightened benefit of the doubt, 
but only a heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  

The RO has obtained records of treatment and evaluation for a 
back injury during active duty for training in July and 
August 1996, and service department treatment records dated 
in September 1996.  In October 1996, the RO asked the veteran 
to send any service medical records in her possession and to 
tell the RO the whereabouts of any other records of which she 
had knowledge.  In the September 2004 letter, the RO asked 
the veteran to report the dates of any in-service treatment 
and to submit statements from people who knew her in service.  

In December 2004, the veteran reported that there were no 
additional reserve service treatment records other than those 
already of record.  At her hearing, the veteran testified 
that the arm, leg, and hip disabilities were incurred in the 
same fall that caused her back disability.  Inasmuch as the 
claims folder contains records pertaining to the back injury 
and subsequent treatment, it does not appear that there are 
additional pertinent service treatment records.


Additionally, the veteran was provided a proper VA 
examination in January 2008 in response to her claims for 
entitlement to service connection.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).
Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  With respect to the veteran's contentions that 
service connection is warranted for bilateral disabilities of 
her arms, legs, and hips, the Board finds that evidence of 
record is against a finding that there is a current disease 
or disability. 

The available reserve treatment records document a back 
injury from a fall during active duty for training in July 
1996.  Follow up treatment and evaluations between July and 
September 1996; make no mention of any injury to the arms, 
legs or hips (except for the already service connected 
disability associated with the back injury).

Records of treatment from September 1996, one month after the 
veteran's separation from active duty service, show that the 
veteran complained of back pain related to a fall and was 
diagnosed with a lumbar sprain and left shoulder bursitis.

The other post-service medical evidence of record establishes 
that the veteran was involved in a motor vehicle accident in 
November 1997.  She was seen by a private physician in 
December 1997 and reported the onset of problems involving 
her arms and legs following the car accident.  While the 
veteran complained of pain in her arms and legs, no diagnoses 
related to these extremities were rendered.  An arterial 
examination of the lower extremities was normal, as was a 
bone scan, EMG and sensory and motor examinations of the 
upper extremities.  

The record also contains a September 2006 letter from the 
veteran's private doctor diagnosing her with bilateral 
sciatica and radiculopathy of the lower extremities secondary 
to her low back disability.  

At her hearing, the veteran testified that she had 
experienced continuing problems with her arms, legs, and hips 
since the 1996 injury.

Upon VA examination in January 2008, the veteran stated that 
she had no complaints or impairments related to her bilateral 
arms and hips.  Regarding her complaints of leg pain, she 
reported that her pain was related to service-connected 
lumbar spine disability.  

The post-service medical evidence of record shows that while 
the veteran has alleged that she has disabilities of the 
bilateral arms and hips related to an in-service fall, there 
is no evidence of these claimed disabilities.  While she has 
been diagnosed with radiculopathy of the lower extremities 
secondary to her service-connected lumbar spine condition, 
service connection for sciatica of the bilateral lower 
extremities was granted in an August 2007 rating decision.  
There is no other medical evidence of a disability involving 
the veteran's legs.

The veteran is competent to report current symptomatology; 
however, pain, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a "disability" for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet App 282 (1999); aff'd Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The veteran is a 
nurse with some medical expertise but has not reported that 
she has the expertise necessary to make diagnoses.  More 
importantly, she has not provided a diagnosis for her 
underlying complaints.

The veteran actually denied having complaints or impairment 
of her bilateral arms and hips at her January 2008 VA 
examination.  There is simply no competent evidence since 
service of a current disability of the bilateral arms, hips, 
or legs, other than the veteran's already service-connected 
lower extremity sciatica.  Absent such evidence the necessary 
element for service connection of a current disability is not 
shown.

The evidence is against a finding of any current disabilities 
due to service.  Absent proof of the existence of the 
disability being claimed, there can be no valid claim.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claims.


ORDER

Entitlement to service connection for a bilateral arm 
disability is denied.

Entitlement to service connection for a bilateral leg 
disability is denied.

Entitlement to service connection for a bilateral hip 
disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


